 



Exhibit 10.1.
AMENDMENT OF EMPLOYMENT AGREEMENT
     WHEREAS, Stephen J. Gurgovits (the “Executive”) entered into an employment
agreement (the “Employment Agreement”) with F.N.B. Corporation and First
National Bank of Pennsylvania (collectively, the “Employers”), dated as of
December 31, 2005; and
     WHEREAS, the Executive and the Employers now desire to amend the Employment
Agreement;
     NOW, THEREFORE, pursuant to Section 10 of the Employment Agreement, the
Employers and the Executive, intending to be legally bound hereby, mutually
agree to substitute the following for Section 3(b) of the Employment Agreement,
effective as of January 1, 2006:
     “(b) The Employers agree that the Executive shall receive two separate
forms of annual bonus in respect of the services to be rendered by the Executive
for each year of the Term, payable in cash, as follows:
     (i) An annual, non-discretionary bonus of one hundred thousand dollars
($100,000) provided the Executive is employed on December 31, 2006; and
     (ii) An annual performance-based bonus in such amount as may be determined
by the Board in its sole discretion based on the performance of the Employers
and the contributions of the Executive to such performance, in accordance in all
material respects with applicable policies of the Employers relating to
incentive compensation for executive officers.
The Employers intend that the bonus payments will be made at the same time as
bonuses are paid to other executive officers of the Employers, within 21/2
months of the close of the Employers’ fiscal years, but in no event later than
the end of subsequent calendar year. In the event that payments are not made
within 21/2 months of the close of the Employers’ fiscal years, it is the
Employers’ intent that this Agreement be construed in a manner consistent with
Code Section 409A.”
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment this 13
date of December 2006.

            F.N.B. Corporation    
 
       
 
      /s/ Stephen J. Gurgovits
 
       
By:
  /s/ Brian F. Lilly   Stephen J. Gurgovits
 
       
 
  Brian F. Lilly
Chief Financial Officer    
 
       
 
        First National Bank of Pennsylvania    
 
       
By:
  /s/ Gary J. Roberts    
 
       
 
  Gary J. Roberts
President & CEO    

